DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendments filed 06/14/2021.  As directed by the remarks: claim 43 has been amended.  Thus, claims 43 – 53 are presently pending in this application.  

Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive.
Regarding claim 43, Applicant argued that the amended claim as presented would likely overcome the obviousness rejection of record based on Nanba (U.S. 2009/0281504) in view of Alheidt (U.S. 2008/0021414), in view of Vaillancourt (U.S. 2008/0235888), and in view of Kito (U.S. 2006/0106349).  Specifically, Nanba teaches a syringe assembly that has a syringe cylinder with an end defined by a terminal rim supported by a tubular construct extending from the cylinder as shown in the annotated Figure below.

    PNG
    media_image1.png
    376
    500
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    232
    309
    media_image2.png
    Greyscale


Further, the puck-shaped applicator as taught by Vaillancourt in the combined system as described in the current rejection would have one opposing surface of the puck-shaped applicator material engaging the terminal rim when coupled to the end similar to the arrangement as taught by Kito as shown in Figure 11 and the annotated Figure below in order to create a hermetically sealed condition inside the cap (paragraph [0197]).

    PNG
    media_image3.png
    243
    424
    media_image3.png
    Greyscale

See rejections below for more details.

Claim Rejections - 35 USC § 112
All previous rejection has been withdrawn in view of Applicant’s amendments filed on 06/04/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 43 – 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nanba (U.S. 2009/0281504) in view of Alheidt (U.S. 2008/0021414), in view of Vaillancourt (U.S. 2008/0235888), and in view of Kito (U.S. 2006/0106349).
Regarding claim 43, Nanba teaches a syringe assembly comprising: 
a syringe cylinder (2) extending from an opening (at proximal end where plunger rod 31 is located) configured to receive a plunger (3) to an end (as shown in Figures 1 – 6c) configured to reversibly couple with a needle and/or medical tubing (paragraph [0030]);  (Examiner is reading this limitation as the syringe cylinder is configured to receive a plunger and also configured to reversibly couple with a needle and/or medical tubing); the end defined by a terminal rim supported by a tubular construct extending from the cylinder as shown in the annotated Figure below;

    PNG
    media_image1.png
    376
    500
    media_image1.png
    Greyscale

a single piece cap (4) having sidewalls defining a rim of a cap opening and extending to a top (as shown in the annotated Figure below), the cap being reversibly coupled to the end of the cylinder via interior portions of the sidewalls between the top and the rim as shown in Figure 1 and the annotated Figure below;  Examiner notes that the cap 4 can be at least place on the tip of the syringe after being removed previously for to deliver the medicament; 
and a barrier material (5 and 6) extending between the cylinder and an exterior of the sidewalls of the cap (4) as shown in Figure 1 – 6c; Examiner notes that the shrink film 5 can cover not just the syringe tip that the cap 4 is installed at but can also cover the whole of the syringe including the plunger 3 in an integrated manner (paragraphs [0034], [0035], and [0040]).

    PNG
    media_image4.png
    556
    793
    media_image4.png
    Greyscale

However, Nanba does not specify that the cap is reversibly coupled to the end of the cylinder via interior portions of the sidewalls, and both an applicator material and a cleansing solution within the cap, and the barrier material is configured to prevent mixing with the cleansing solution within the cap.
Alheidt teaches a sterile device usable with an injection device similar to Nanba and the current application, further including that the cap (136) is reversibly coupled to the end of the cylinder via interior portions of the sidewalls (Figure 8, paragraph [0050]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Alheidt with the system of Nanba since doing so would have achieved the desirable result of using a cap of known configuration on an injection device capable of connecting to a cap, such that one of ordinary skill is able to readily predict the functioning characteristics of the cap when in use.  Moreover, where an application claims a structure already known in the prior art that is KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).  Accordingly, it would have also been obvious to one of ordinary skill in the art at the time of invention to have modify the device of Nanba to use a cap as taught by Alheidt, since doing so amounts to no more than the simple substitution of one known cap for another known cap in a manner that yields predictable results.
Vaillancourt teaches a sterile device usable with an injection device similar to Nanba, Alheidt, and the current application, further including that both a puck-shaped applicator material (22) and a cleansing solution (anti-bacterial solution as discussed in paragraph [0051]) within the cap (21).

    PNG
    media_image2.png
    232
    309
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Vaillancourt with the combined device of Nanba and Alheidt in order to provide a simple and economical way for disinfecting a luer connection (paragraph [0005]).
Kito teaches an injection device similar to Nanba, Alheidt, Vaillancourt, and the current application, further including that a surface of a puck-shaped material is engaging the terminal rim when coupled to the end (paragraph [0197] discusses the hermetically sealed condition is maintained by the contact between the packing 72 and the distal end of mouth 22).  Examiner notes that the puck-shaped applicator as taught by Vaillancourt in the combined system as described in the current rejection would 

    PNG
    media_image3.png
    243
    424
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Kito (the arrangement between the end, the cap and the applicator material) with the combined system of Nanba, Alheidt, and Vaillancourt in order create a hermetically sealed condition inside the cap (paragraph [0197]).
Regarding claim 44, Alheidt also teaches that the cap and end are configured to couple via a Luer-lok fitting as shown in Figure 8.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Alheidt with the system of Nanba since doing so would have achieved the desirable result of using a cap of known configuration on an injection device capable of connecting to a cap, such that one of ordinary skill is able to readily predict the functioning characteristics of the cap when in use.  Moreover, where an application claims a structure already known in the prior art that is altered by the mere substitution of one well known element for another known in the field, the KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).  Accordingly, it would have also been obvious to one of ordinary skill in the art at the time of invention to have modify the device of Nanba to use a cap as taught by Alheidt, since doing so amounts to no more than the simple substitution of one known cap for another known cap in a manner that yields predictable results.
Regarding claim 45, Nanba teaches that the end defines an internal fitting (the outside wall of nozzle 20) and the cap is couples with the end outside the internal fitting as shown in Figures 1 – 6c.  
Regarding claim 46, Alheidt teaches that the end is configured as a female Luer-Lok (as shown in Figure 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Alheidt with the system of Nanba since doing so would have achieved the desirable result of using a cap of known configuration on an injection device capable of connecting to a cap, such that one of ordinary skill is able to readily predict the functioning characteristics of the cap when in use.  Moreover, where an application claims a structure already known in the prior art that is altered by the mere substitution of one well known element for another known in the field, the combination must do more than yield a predictable result. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).  Accordingly, it would have also been obvious to one of ordinary skill in the art at the time of invention to have modify the device of Nanba to use a cap as taught by Alheidt, since doing so amounts to no more than the simple substitution of one known cap for another known cap in a manner that yields predictable results.
Regarding claim 47, Alheidt teaches that the interior sidewalls of the cap engage the sheath of the female Luer-Lok when coupled thereto as shown in Figure 8.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Alheidt with the combined system of Nanba, Alheidt, Vaillancourt, and KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).  Accordingly, it would have also been obvious to one of ordinary skill in the art at the time of invention to have modify the device of Nanba to use a cap as taught by Alheidt, since doing so amounts to no more than the simple substitution of one known cap for another known cap in a manner that yields predictable results.
Regarding claim 48, Nanba teaches that the sidewalls of the cap extending at an angle other than normal from the closed end of the cap to the rim of the cap (Figure 1b).
Regarding claim 49, Nanba, Alheidt, Vaillancourt, and Kito teach claim 26 as seen above.
Further, Vaillancourt teaches that the cap (21) defines a plurality of grooves (27) extending the length of the exterior of the sidewalls of the cap.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Vaillancourt with the combined system of Nanba, Alheidt, Vaillancourt, and Kito in order to provide a gripping surface for the cap (paragraph [0040]).
Regarding claim 50, Nanba teaches that the barrier material additionally at least partially encompasses the cap and the cylinder as shown in Figures 2b and 4b.
Regarding claim 51, Nanba teaches that the barrier material (6) extends from the cap to the syringe cylinder as shown in Figure 1b.
Regarding claim 52, Nanba teaches a barrel top (23 and 31) about the opening configured to receive a plunger (32) as shown in Figure 1b.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783                                                                                                                                                                                         
/SCOTT J MEDWAY/               Primary Examiner, Art Unit 3783